Citation Nr: 1136257	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for service-connected renal insufficiency, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased initial rating for service-connected peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for service-connected peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and May 2007 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

The claims for increased initial ratings for renal insufficiency, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, as shown by social isolation, outbursts of anger, irritability, depression, panic attacks, hallucinations and delusional thinking, difficulty concentrating, suicidal ideation, problems with memory loss, and considerable difficulty maintaining relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim for an increased initial rating for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the instant appeal stems from the Veteran's disagreement with the initial disability rating assigned for PTSD following the grant of service connection, VA's duty to notify has been satisfied with respect to this issue.  Id.; see 38 C.F.R. § 3.159(b)(3) (2011).

All relevant evidence necessary for an equitable resolution of the Veteran's increased initial rating claim has also been identified and obtained.  The evidence of record includes VA outpatient treatment records, reports of multiple VA psychiatric examinations, statements from the Veteran, and the transcript of a September 2010 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his psychiatric disorder in May 2006 and July 2007.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See May 2006 VA examination report; July 2007 VA examination report; Nov. 2007 VA examination report addendum; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Evaluation of PTSD

The Veteran was initially granted service connection for PTSD in a June 2006 rating decision.  A 30 percent disability rating was assigned, effective September 12, 2005.  The Veteran maintains that a higher rating is warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

The Veteran's medical records reflect nonservice-connected Axis I diagnoses of PTSD, major depressive disorder, with history of psychotic features and alcohol abuse.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected condition in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  As the competent medical evidence of record has not clearly distinguished among symptoms resulting from the service-connected and nonservice-connected psychiatric disabilities, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to the Veteran's service-connected PTSD.  

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms are congruent with the criteria for a 70 percent rating outlined above.  The record reflects the Veteran worked for General Electric until he retired in 2005.  On May 2006 VA examination the Veteran estimated that he missed ten to fifteen days of work during his last year of employment because of depression or stress.  A July 2007 VA examiner concluded that PTSD and depression were likely to have a negative impact on the Veteran's ability to function in a work environment.  

The Veteran's PTSD symptoms have also led to significant problems with maintaining personal relationships inside and outside of the workplace.  A September 2005 VA treatment record reflects that he reported having three friends; however, since that examination he has indicated that he does not have any relationships outside of his family and that he has difficult relationships with his spouse and children.  At the September 2010 hearing, he testified that he isolated himself, did not want to leave the house, did not go to his children's school programs when they were growing up, and did not usually attend family activities.  Id. at 10-12.  He reported being short-tempered with his children and his spouse and that when he was employed, he had a few incidents of angry outbursts at work.  Id. at 11, 19-20.  

Additionally, the Veteran's hearing testimony, VA treatment records, and May 2006 and July 2007 VA examination reports reflect that he experiences suicidal ideation, has depression, and has problems with memory loss.  See Board Hearing Tr. at 16, 18.  On May 2006 VA examination he reported that he becomes easily irritated, has difficulty concentrating, is hypervigilant, startles easily to noises, and finds it difficult to trust others.  At the September 2010 hearing, the Veteran testified that he experiences panic attacks every other day.  Board Hearing Tr. at 9.  

The record reflects the Veteran has experienced hallucinations and delusions, including fearing that his wife was trying to kill him.  He has consistently reported having vivid nightmares from which he will awaken with severe reactions.  On May 2006 VA examination he reported that one time upon awakening from a nightmare he struck out his arm and smashed it through a window and other times he has thrown objects. 

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 50 to 60, albeit with one lower score which will be discussed below.  GAF scores in this range are consistent with moderate to serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 46-47 (4th ed. 1994).

Given the extent of the Veteran's occupational impairment, social isolation, problems with anger and irritability, depression, panic attacks, hallucinations and delusional thinking, suicidal ideation, difficulty concentrating, problems with memory loss and difficulty maintaining relationships, the criteria for a 70 percent disability rating for PTSD have been satisfied.

The Veteran's PTSD symptoms do not, however, warrant the assignment of an even higher 100 percent rating.  A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  Regarding occupational impairment, a June 2008 rating decision granted the Veteran a total disability rating based on individual unemployability (TDIU), effective November 30, 2006.  July 2007 and March 2008 VA examinations show that a combination of the Veteran's service-connected disabilities of PTSD, diabetes, and peripheral neuropathy of the lower extremities render him unemployable.  On July 2007 VA psychiatric examination, the VA examiner concluded that PTSD and depression were likely to have some negative impact on the Veteran's ability to function in a work environment, but he stated that the Veteran was not "completely unemployable solely due to his mental health conditions."  As noted, the Veteran retired from working for General Electric in 2005.  He has indicated he missed approximately fifteen days of work during his last year of employment due to PTSD symptoms.  On July 2007 VA examination, he reported that he retired because his gout made it difficult for him to be on his feet all day.  At the September 2010 hearing, he testified that he tolerated the work environment so he could remain employed.  Board Hearing Tr. at 7.  Although this evidence reflects that PTSD has resulted in occupational impairment, it does not reflect total occupational impairment.

Total social impairment has also not been demonstrated so as to warrant a 100 percent rating for PTSD.  Although the Veteran's social contacts are limited, the record indicates that he has been married for over 30 years and that he maintains relationships, albeit strained ones, with his two daughters.

The Veteran has also not exhibited other symptoms congruent with a 100 percent rating.  The Veteran has frequently reported having passive suicidal ideation and stated on July 2007 VA examination that he put a gun to his head three or four years ago.  He has indicated that when he was employed, he sometimes became short-tempered with others with some outbursts of anger; however, outbursts of anger toward others have been relatively few in number.  On May 2006 VA examination, he reported having one or two serious altercations at work during his 25 year tenure with General Electric.  At the September 2010 hearing, he testified that he has been abusive towards his wife and that he got into a few fist fights when he was employed.  Board Hearing Tr. at 20.  His wife indicated that he has become short-tempered with her and their children.  Id. at 10, 20.  These symptoms are more reflective of the criteria for a 70 percent rating and do not more nearly approximate that there is a persistent danger of the Veteran hurting himself or others.  

VA treatment records and examination reports have not revealed symptoms that more nearly approximate gross impairment in thought process or communication or grossly inappropriate behavior.  Although the Veteran reported on July 2007 VA examination that he only bathes every two or three days unless he needs to leave the house to do something, an intermittent inability to perform activities of daily living, including maintaining minimal personal hygiene, has not been shown.  He has not demonstrated disorientation to time or place and has been noted as being oriented to all spheres on VA examinations. 

The record reflects that the Veteran experiences instances of delusions and hallucinations; however, they have not been shown to be persistent.  Specifically, on September 2005 VA PTSD evaluation and May 2006 VA examination, the Veteran reported that he will wake up with strong reactions from nightmares and that during these instances he has experienced delusions such as having scorpions in his bed, hearing a baby crying, and believing his wife was going to kill him.  These audio and visual hallucinations and delusions usually occur at night, mainly when he awakens from nightmares.  Therefore, they do not more nearly approximate persistent hallucinations and delusions. 

The record also reflects that the Veteran has experienced some bouts of memory loss.  On May 2006 VA examination, the examiner noted that his short-term memory was fair.  On July 2007 VA examination, the Veteran reported having mild problems with his short- and long-term memory.  At the September 2010 hearing, the Veteran stated that his memory is so bad that he is concerned he may have Alzheimer's disease.  Board Hearing Tr. at 16.  Although the Veteran demonstrated difficulty remembering the names of some of his doctors and could not remember the full details of a past VA examination, he was able to remember when and where he was diagnosed with PTSD, when he retired from his job at General Electric, and a specific incident where he got into a fist fight with a man named J.G.  Board Hearing Tr. at 3-4, 6, 20.  Therefore, the record does not reflect memory loss that is so severe as to more nearly approximate memory loss for names of close relatives, his own occupation, or his own name.  

A September 2005 VA treatment record reflects the treating provider assigned a GAF score of 25-30 which reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas.  DSM-IV, at 47.  Although such a score reflects greater impairment than reflected by other GAF scores of record, it still does not reflect symptomatology or functional impairment that more nearly approximates total occupational and social impairment.  The September 2005 treating provider noted that the Veteran's thought processes were coherent and goal-directed; he had fair insight and judgment; and he had an intact memory for immediate, recent, and remote events.  The Veteran reported loading his gun and thinking of killing himself six or seven months previously, but stated he had not had any suicidal planning since that time.  He endorsed passive wishes for death.  He denied homicidal ideations, but indicated that sometimes when he gets angry he will have thoughts of killing others, but he had never planned or acted on such thoughts.  He stated his family was supportive and that he had three friends who were Veterans and a good source of support.  He enjoyed spending time with his friends, but had not recently been interacting much with others.  He reported having nocturnal audiovisual and tactile hallucinations and a history of delusional thoughts.  The examiner noted the Veteran did not experience delusions during the evaluation and he recognized that past beliefs that his wife wanted to kill him were merely delusions.  Therefore, although the GAF score assigned in September 2005 was significantly lower than other GAF scores during the appeal period, when considering the evidence as a whole, the symptomatology shown on that evaluation does not more nearly approximate total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms, particularly his problems with anger, irritability, depression, suicidal ideation, delusions and hallucinations, and social isolation have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve anger, irritability, depression, social isolation, suicidal ideations, hallucinations, panic attacks, memory loss, and difficulty in maintaining relationships.  Such impairment is specifically contemplated by the rating criteria.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the 70 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Lastly, the Board has considered whether the Veteran is entitled to TDIU prior to November 30, 2006.  As noted above, a June 2008 rating decision granted the Veteran TDIU, effective November 30, 2006.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Here, the record reflects that the Veteran retired from employment with General Electric in 2005 and he has indicated that his PTSD caused him difficulties when he was working.  Therefore, the evidence reasonably raises the question of whether the Veteran is entitled to TDIU prior to November 30, 2006.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  As a result of the Board's decision to increase the Veteran's rating for PTSD to 70 percent throughout the appeal period, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to November 30, 2006.  The Board's inquiry turns to whether he was able to secure or follow a substantially gainful occupation prior to November 30, 2006.  

The Board concludes that the Veteran was not unemployable due to his service-connected PTSD prior to November 30, 2006.  As explained above, July 2007 and March 2008 VA examinations show that a combination of the Veteran's service-connected disabilities of PTSD, diabetes, and peripheral neuropathy of the lower extremities render him unemployable.  Prior to November 30, 2006, his only service-connected disability was PTSD.  Nonservice-connected conditions cannot be considered in determining whether a TDIU rating is warranted.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the central inquiry in a claim for TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability").  As noted, the Veteran retired from working for General Electric in 2005.  He has indicated he missed approximately fifteen days of work during his last year of employment due to PTSD symptoms and that he tolerated the work environment to stay employed.  The evidence also indicates that he retired because of nonservice-connected gout.  The July 2007 VA examiner concluded that PTSD and depression were likely to have some negative impact on the Veteran's ability to function in a work environment, but that the Veteran was not "completely unemployable solely due to his mental health condition."  When considering the evidence regarding employability prior to November 30, 2006, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's service-connected mental health disability rendered him unable to secure or follow a substantially gainful occupation.  Thus, he is not entitled to TDIU prior to November 30, 2006. 

In summary, the evidence supports an initial rating of 70 percent, and no higher, for the Veteran's PTSD.  To that extent, the appeal is granted. 


ORDER

An initial 70 percent disability rating for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.




REMAND

The Veteran seeks an increased initial evaluation for renal insufficiency and for peripheral neuropathy of the left and right lower extremities.  Before the Board can adjudicate these claims on the merits, additional development is required.

A May 2007 rating decision, in pertinent part, granted service connection for renal insufficiency, evaluated as 60 percent disabling and service connection for peripheral neuropathy of the left and right lower extremities, each evaluated as 10 percent disabling.  In July 2007, within the one-year appeal period, the AOJ received a statement from the Veteran that he was filing a Notice of Disagreement (NOD) with the evaluations assigned for renal insufficiency and peripheral neuropathy of the bilateral lower extremities.  

Following the submission of the aforementioned statement in July 2007, the AOJ has not issued a Statement of the Case (SOC) regarding the issues of entitlement to initial increased ratings for renal insufficiency and peripheral neuropathy of the right and left lower extremities.  In these circumstances, where an NOD is filed, but an SOC has not been issued, the Board must remand the claim for issuance of an SOC.  76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c)); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case as to the issues of entitlement to increased initial ratings for renal insufficiency and peripheral neuropathy of the right and left lower extremities.  The Veteran should be advised of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


